Citation Nr: 1503377	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-29 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 20 percent for a back condition with degenerative joint disease.

3.  Entitlement to an initial rating greater than 20 percent for degenerative disc disease of the cervical spine.

4.  Entitlement to an initial rating greater than 10 percent for radiculopathy of the left lower extremity.

5.  Entitlement to an initial rating greater than 10 percent for radiculopathy of the right lower extremity.

6.  Entitlement to an initial rating greater than 10 percent for a traumatic brain injury (TBI).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from February 1996 to June 1996, August 2000 to April 2001, October 2001 to January 2003, February 2003 to February 2004, and from April 2008 to July 2011.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from November 2011 and December 2011 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In his October 2012 Substantive Appeal (on VA Form 9), the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ).  In another October 2012 statement, the Veteran requested a Decision Review Officer (DRO) hearing at the local RO.  The Veteran's representative then clarified in a December 2013 statement that the Veteran only wanted a Travel Board hearing.  In April 2014 and May 2014 letters, the Veteran was notified that his Board hearing had been scheduled for May 2014.  These letters were sent to the Veteran's correct address and were not returned to the Board as undeliverable.  The Veteran failed to appear for the Board hearing and has not provided an explanation for his absence or requested to reschedule the hearing.  In the December 2014 Informal Hearing Presentation (IHP), the Veteran's representative did not request that the Veteran be rescheduled for a Board hearing.  Accordingly, the Board deems the Veteran's hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).
This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

Finally, the Board notes that throughout the pendency of this appeal, the Veteran has been unemployed but attending school as a student.  The Veteran does not contend, and the record evidence does not indicate, that he is unable to work due to his service-connected disabilities.  Therefore, the Board finds that a TDIU claim is not inferred.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected disabilities are more disabling than initially evaluated.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The most recent VA treatment records in the claims file are dated from September 2011 from the VA Medical Center (VAMC) in Providence, Rhode Island.  Thus, on remand, the Veteran's updated VA treatment records should be obtained.

The Veteran last was afforded VA examinations to determine the severity of the service-connected disabilities currently on appeal in July and September 2011.  Since those examinations, the Veteran stated in his October 2012 Substantive Appeal that the disabilities currently on appeal had worsened.  Where the evidence of record does not reflect the current state of a Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran's representative also requested new VA examinations in the December 2014 IHP.  Thus, the Board finds that updated VA examinations are necessary to assess the current severity of the service-connected disabilities currently on appeal.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Veteran is notified that it is his responsibility to report for any examination(s) scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for service-connected PTSD, back condition with degenerative joint disease, degenerative disc disease of the cervical spine, radiculopathy of the left lower extremity, radiculopathy of the right lower extremity, and/or TBI since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran with a VA psychiatric examination to determine the nature and severity of his service-connected PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The examiner next is asked to state whether the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

The examiner finally is asked to state whether the Veteran's service-connected PTSD is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

3.  Schedule the Veteran with a VA spine examination to determine the nature and severity of his service-connected back condition with degenerative joint disease.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected back condition with degenerative joint disease is manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.    

The examiner should consider whether any of the DeLuca factors are present and, if so, whether, and to what extent (in terms of lost range of motion in degrees) these factors may be present and/or result in additional functional impairment on repeated use or during flare-ups of the lumbar spine disability.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

4.  Schedule the Veteran with a VA neck examination to determine the nature and severity of his service-connected degenerative disc disease of the cervical spine.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected degenerative disc disease if the cervical spine is manifested by forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine, unfavorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire spine.  

The examiner should consider whether any of the DeLuca factors are present and, if so, whether, and to what extent (in terms of lost range of motion in degrees) these factors may be present and/or result in additional functional impairment on repeated use or during flare-ups of the cervical spine disability.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

5.  Schedule the Veteran with a VA neurological examination to determine the nature and severity of his service-connected radiculopathy of the bilateral lower extremities.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected radiculopathy of the bilateral lower extremities is manifested by moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve or complete paralysis of the sciatic nerve with the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened (or very rarely) lost.  The examiner should provide separate opinions for each of the Veteran's bilateral lower extremities.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

6.  Schedule the Veteran with an appropriate VA examination to determine the nature severity of his service-connected TBI.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected TBI has worsened.  The examiner must discuss all findings in terms of the rating criteria found in 38 C.F.R. § 4.124a, Diagnostic Code 8045.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

7.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

